DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 5-10 and 21-25 are allowable. The restriction requirement among Species 1, Sub-species 1A and 1B, Species 2, Sub-species 2A and 2B, and Species 3, as set forth in the Office action mailed on 8/9/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/9/2019 is partially withdrawn.  Claim 8, directed to Sub-Species 1B, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 3 and 4, directed to Species 2 and 3, respectively, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.  Species 2 and Species 3 have some first air directions that do not form oblique angles with the wall defining the trapped vortex combustion zone.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given on 3/12/2021 after an interview and an exchange of emails with Jacqueline DiRamio on 3/9/2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently amended) A trapped vortex combustor defining an axial direction, comprising:
a wall defining a trapped vortex combustion zone,
the [[a]] trapped vortex combustion zone operable to receive and combust a first fuel and a first air and produce a first combustion product therein,
the first air directed into the trapped vortex combustion zone at a plurality of axial and radial locations along a periphery of the wall in a plurality of directions, the plurality of directions varying from aft to partially forward, each of the plurality of directions forming an oblique angle with the wall at the plurality of locations such that the first air 
at least one secondary combustion fuel nozzle that is disposed downstream of the trapped vortex combustion zone, that is directed in a direction that forms a first angle that is an acute angle with respect to the axial direction, and that is operable to inject at least one second injection comprising fuel; and
at least one secondary combustion zone disposed downstream of the trapped vortex combustion zone, and operable to receive and combust the first combustion product and the at least one second injection from the secondary combustion fuel nozzle and produce at least one second combustion product therein.

3-4. Cancelled

24. (Currently amended) A trapped vortex combustor comprising:
a wall defining a trapped vortex combustion zone,
the [[a]] trapped vortex combustion zone operable to receive and combust a first fuel and a first air and produce a first combustion product therein, the first air directed into the trapped vortex combustion zone at a plurality of axial and radial locations along a periphery of the wall in a plurality of directions, the plurality of directions varying from aft to partially forward, each of the plurality of directions forming an oblique angle with the wall at the plurality of locations such that the first air 
at least one secondary combustion fuel nozzle that is disposed downstream of the trapped vortex combustion zone and that is operable to inject at least one second injection comprising fuel in a direction that forms an angle of between 30 and 60 degrees with respect to the first combustion product exiting the trapped vortex zone; and
at least one secondary combustion zone disposed downstream of the trapped vortex combustion zone, and operable to receive and combust the first combustion product and the at least one second injection from the secondary combustion fuel nozzle and produce at least one second combustion product therein.

Reasons for Allowance
	Claims 1-2, 5-10 and 21-25 are allowable.
The following is an examiner’s statement of reasons for allowance: 
the prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 1 and 24; in particular:
“the first air directed into the trapped vortex combustion zone at a plurality of axial and radial locations along a periphery of the wall in a plurality of directions, the plurality of directions varying from aft to partially forward, each of the plurality of directions forming an oblique angle with the wall at the plurality of locations such that the first air flows toroidally 
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims. Melconian teaches first air directed into the trapped vortex combustion zone in a plurality of directions which all form an oblique angle to the wall defining the trapped vortex combustion zone but the directions vary from partially aft to aft but none of the directions are partially forward and it would not be obvious to change the directions to include partially forward since that would change the directions of vortex flow Melconian is trying to achieve as shown in Figs. 3 and 4.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haynes et al. (20040103663) teaches a combustor with a trapped vortex (see Figs. 2 and 3) with air directed into the trapped vortex combustion zone in a plurality of directions, but not all of the directions form an oblique angle with the wall defining the trapped vortex combustion zone and the directions include a forward direction. It would not be obvious to change the directions which are not oblique since Haynes uses the forward direction flow through holes 114 to drive the vortex with the holes 114 positioned near the introduction of fuel 115 as shown in Fig. 3 and per para. 28.
Johnson et al. (8272219) teaches a combustor with a trapped dual vortex cavity (see Figs. 1 and 2) with air directed into the trapped vortex combustion zone in a plurality of directions but not all form an oblique angle with the wall defining the trapped vortex combustion zone and the directions include forward. It would not be obvious to change the air being directed in a forward .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741